DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 is set forth as a “use of a cold rotary extrusion” and it is not clear what statutory type of invention this pertains to since no process steps are claimed, is the “extrusion” a product? Or does it refer a cold rotary extrusion apparatus?  Examiner suggests canceling the claims as claim 10 is directed to a method of producing tubing by cold rotary extrusion and claim 16 seems to be redundant.
2173.05(q)    "Use" Claims [R-10.2019]
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10,15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddock et al. (6,634,415) in view of Ohashi et al. (2014/0227130).  Maddock teaches a method of producing tubing (col. 5, line 55) which is continuously produced (col. 1, lines 29-31) from a cast bar of aluminum (col. 1, lines 15-16 and col. 5, lines 35-36) in a continuous cold rotary extrusion apparatus (Fig. 1) having a wheel (2), an endless groove (7) and a protrusion (8) wherein the bar (6) is carried by the endless groove to an extrusion chamber (9) only by frictional force (col. 1, lines 24-25 and col. 5, lines 43-45).  Maddock does not disclose cold drawing of the tubing following extruding.  Ohashi teaches that an aluminum alloy billet ([0034], lines 1-5) is extruded to form a tube and that a cold drawing device (20) is used to draw the tube following extrusion ([0037], lines 1-2 and [0038], lines 1-3).  Ohashi teaches a drawing die (21) through which the tube is pulled through following extrusion ([0038], lines 3-9) and since the tube of Ohashi is cold drawn it is obviously cooled to an ambient temperature for cold drawing.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to drawn the tube of Maddock through a drawing die .  
Claims 11-14,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maddock in view of Ohashi and further in view of Fogari (EP 1840487).  Maddock in view of Ohashi does not disclose an inside diameter of the tubing of 0.2-4.5mm.  Fogari teaches ([0005], lines 4-7) that capillary tubes are continuously produced by extrusion and cold drawing in order to produce tubing which has an internal diameter of 0.2-4.5mm [0015].  Regarding claim 11, the capillary tubing is provided in coils ([0005], lines 1-3).  Regarding claims 12,13 and 17, Fogari teaches aluminum alloy class 3103 material [0039] and UNI EN 573-3 commercial purity aluminum alloy.  Regarding claims 14 and 18, an internal diameter is 0.2-4.5mm [0015].  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the extrusion die of Maddock to a size configured to produce tubing having a diameter as taught by Fogari as is known in the aluminum alloy extrusion art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725